Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This final office action is prepared in response to amendments and arguments filed by Applicant on September 30, 2022 as a reply to the non-final office action mailed on April 21, 2022.
Claim 1 has been cancelled.
Claims 18-20 have been added.
Claims 2-20 are pending	.
Claims 2-20 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 30, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
The claim amendments and Applicant’s arguments filed on September 30, 2022 have been carefully considered but deemed unpersuasive in view of the following new grounds of rejection as explained herein below, necessitated by Applicant’s substantial amendments to the claims which significantly affected the scope thereof, and will require further search and consideration.
The rejection of claims under 35 U.S.C. 112(a) has been withdrawn in view of the claim amendments.
Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaisinghani (U.S. 2012/0102180) in view of Kulkarni et al. (US 2012/0102451).
Regarding claim 2, Jaisinghani disclosed a method, comprising: providing a system comprising a plurality of models that conceptually represent (i) data and (ii) computing services, wherein the plurality of models abstract underlying details of the data and the computing services (Jaisinghani, Abstract and [0030], “manipulation of graphical representations of abstractions of resources in a data center”).
Jaisinghani may not have explicitly disclose but Kulkarni disclosed
wherein the plurality of models abstract storage elements of the data from an application, wherein the storage elements include any of database structure, database language, or storage format, and wherein each model of the plurality of models corresponds to a respective type of a plurality of types defined by the system according to a first type of the plurality of types, and wherein each type of the plurality of types comprises a respective data field definition and a respective method definition, and wherein at least one type of the plurality of types provides an interface across different programming languages (Kulkarni disclosed in Fig. 2 and [0084] a method that uses GUI layer meta model, application layer meta model and db layer meta model as a way to represent and abstract the interworking of a database intensive business application; Kulkarni disclosed in Figs. 3-6, [0085]  and [0107, 0108] additional details on the meta model for database layer, where the columns, keys and database access methods are abstracted and represented in the meta model).
Jaisinghani and Kulkarni both disclosed
implementing the system on a remote computing service comprising a plurality of computing resources, wherein the plurality of computing resources are configured to execute the application using the plurality of models (Jaisinghani, Fig. 5B and [0063], “deploy the service such that the service uses the actual instance”; Kulkarni, [0049-0062], “A computationally efficient system for developing configurable, extensible database intensive business application product lines using model driven technique”, “The invention provides a modeling of commonality and variability thus leading to a single database intensive business specification and it enables to create a common database intensive business application with a set of pre-defined variants, selection of a suitable variant from the pre-defined set, and composition of the common database intensive business application with the selected variant into a purpose-specific business database intensive application”).
One of ordinary skill in the art would have been motivated to combine Jaisinghani and Kulkarni because both references disclosed using abstract representation (e.g. topology or model) of resources and databases to facilitate service configuration and operation (Jaisinghani, Abstract, Fig. 2; Kulkarni, Fig. 2 and [0045], “component abstraction”; [0055], “Modeling the family of specifications of database intensive business applications for one or more abstract views”).
Therefore it would have been obvious to integrate Kulkarni’s method of abstracting and representing the database columns, keys and methods using a meta-model into Jaisinghani’s system to get a comprehensive understand of how a meta-model in the database layer could be created and maintained.
Regarding claim 3, Jaisinghani and Kulkarni disclosed the method of claim 2.
Jaisinghani further disclosed storing the storage elements of the data and the computing services in metadata in at least a second model of the plurality of models (Jaisinghani, [0038], “the configuration manager 260 may transform a graph (as, for example, the graph manifested in an XML document for a topology) into relational database tables using meta-model constructs”; Kulkarni, Fig. 2, [0084], “db layer meta model”, “App layer meta model”).  
Regarding claim 4, Jaisinghani and Kulkarni disclosed the method of claim 3.
Kulkarni further disclosed wherein the metadata of the second model of the plurality of models comprises the respective data field definition and the respective method definition of the respective type corresponding to the second model (Kulkarni, Fig. 6, [0103-0108, 0159]).
The rationale for combining Jaisinghani and Kulkarni is the same as that set forth in the rejection of claim 2.
Regarding claim 5, Jaisinghani and Kulkarni disclosed the method of claim 3.
Jaisinghani further disclosed updating the second model of the plurality of models by updating the metadata of the second model (Jaisinghani, Abstract, [0030], “ The profile of the service is updated to include information identifying the correspondence between the abstraction of the second resource type and the profile of the service and the relationship between the abstraction of the second resource type and the abstraction of the first resource type”; Kulkarni, [0108], “ deletion of a column would need redefinition of the schema leading to recompilation of database access layer code followed by redeployment. But, the meta model enables a new situation to be addressed such that it adds to the existing set of configuration alternative.”).
Regarding claim 6, Jaisinghani and Kulkarni disclosed the method of claim 5.
Jaisinghani and Kulkarni further disclosed wherein the metadata of the second model comprises validation rules (Jaisinghani, [0086], “The modeled-topology-editing engine 806 understands the connectivity rules and constraints as specified in the profile (schema), and enforces them during the topology building activity.”; Kulkarni, [0084], “Associated with every model are a set of rules and constraints that define validity of its instances”).
Regarding claim 7, Jaisinghani and Kulkarni disclosed the method of claim 2.
Jaisinghani further disclosed wherein the plurality of models that conceptually represent the data abstract one or more data stores in which the data is stored (Jaisinghani, [0031], “storage resources”).  
Regarding claim 8, Jaisinghani and Kulkarni disclosed the method of claim 7.
Jaisinghani and Kulkarni further disclosed wherein the plurality of models abstract one or more methods for accessing the one or more data stores (Jaisinghani, [0031]; Kulkarni, Figs. 2-6).  
Regarding claim 13, Jaisinghani and Kulkarni disclosed the method of claim 2.
Jaisinghani further disclosed wherein a model of the plurality of models is associated with a graphical element in a visual analytics designer (Jaisinghani, Figs. 9-11).  
Regarding claim 15, Jaisinghani and Kulkarni disclosed the method of claim 2.
Jaisinghani further disclosed provisioning additional computing resources to accommodate increasing computing demand or releasing a subset of the plurality of computing resources to accommodate decreasing computing demand (Jaisinghani, [0058], “if a load on a service increases (and is, for example, within allowed limits), then additional capacity may be added”).  
Regarding claim 16, Jaisinghani and Kulkarni disclosed the method of claim 2.
Kulkarni further disclosed wherein the plurality of models represent physical objects, and wherein the plurality of models abstract storage elements of the physical objects (Kulkarni, Fig. 3, Fig. 6).  
The rationale for combining Jaisinghani and Kulkarni is the same as that set forth in the rejection of claim 2.
Regarding claim 17, Jaisinghani and Kulkarni disclosed the method of claim 16.
Jaisinghani further disclosed wherein the physical objects comprise one or more of a customer, a facility, a sensor, a computing system, or a mobile communication device (Jaisinghani, Fig. 1 and [0031] disclosed various types of resources in a data center).
Claim 18 lists substantially the same subject matter as claim 2, therefore is rejected based on the same rationale.
 Claim 19 lists substantially the same subject matter as claim 5, therefore is rejected based on the same rationale.
Regarding claim 20,  Jaisinghani and Kulkarni disclosed the system of claim 19. 
Kulkarni further disclosed wherein updating the metadata of the second model comprises updating the respective data field definition and the respective method definition of the respective type corresponding to the second model (Kulkarni, [0108], “ deletion of a column would need redefinition of the schema leading to recompilation of database access layer code followed by redeployment. But, the meta model enables a new situation to be addressed such that it adds to the existing set of configuration alternative.”).
The rationale for combining Jaisinghani and Kulkarni is the same as that set forth in the rejection of claim 2.
Claims 9-11 and 14 are rejected under 35 U.S.C. 103 as obvious over Jaisinghani and Kulkarni as applied to claim 2, further in view of Sedky et al. (U.S. 10,592,068).
Regarding claim 9, Jaisinghani and Kulkarni disclosed the method of claim 7.
Jaisinghani did not explicitly disclose but Sedky further disclosed wherein the one or more data stores comprise a key-value store and a relational database (Sedky, col. 28, lines 42-43, “The object-based data storage service 1112 may operate as a key value store”; col. 37, lines 11-15, “relational servers”).
One of ordinary skill in the art would have been motivated to combine Jaisinghani and Sedky because both references disclosed methods for managing resources and services in a cloud through manipulation of graphical representations of abstractions of resources and services (Jaisinghani, Abstract; Sedky, Abstract).  Therefore it would have been obvious to integrate Sedky’s teaching into Jaisinghani’s system and method.
Regarding claim 10, Jaisinghani, Kulkarni and Sedky disclosed the method of claim 9.
Jaisinghani and Sedky further disclosed
wherein the key-value store is configured to store time- series data and the relational database is configured to store non-time-series data (this is a well-known implementation detail that would have been rendered obvious in view of Jaisinghani and Sedky).
The rationale for combining Jaisinghani and Sedky is the same as that provided for the rejection of claim 9.
Regarding claim 11, Jaisinghani, Kulkarni and Sedky disclosed the method of claim 9.
Jaisinghani and Sedky further disclosed
implementing the key-value store and the relational database on one or more of the plurality of computing resources (Sedky, col. 28, lines 40-45 and col. 37, lines 11-15).  
The rationale for combining Jaisinghani and Sedky is the same as that provided for the rejection of claim 9.
Regarding claim 14, Jaisinghani and Kulkarni disclosed the method of claim 2.
Jaisinghani did not explicitly disclose but Sedky further disclosed wherein the plurality of computing resources comprises virtual machines (Sedky, col. 17, line 41, “a virtual machine instance icon 714”).
One of ordinary skill in the art would have been motivated to combine Jaisinghani and Sedky because both references disclosed methods for managing resources and services in a cloud through manipulation of graphical representations of abstractions of resources and services (Jaisinghani, Abstract; Sedky, Abstract).  Therefore it would have been obvious to integrate Sedky’s teaching into Jaisinghani’s system and method.
Claim 12 is rejected under 35 U.S.C. 103 as obvious over Jaisinghani and Kulkarni as applied to claim 2 above, further in view of Vicat-Blanc et al. (U.S. 2014/0201642).
Regarding claim 12, Jaisinghani and Kulkarni disclosed the method of claim 2.
Jaisinghani did not explicitly disclose but Vicat-Blanc further disclosed wherein the computing services comprise machine learning libraries (Vicat-Blanc, [0083, 0085], “machine learning mechanism”).  
One of ordinary skill in the art would have been motivated to combine Jaisinghani and Vicat-Blanc because Jaisinghani disclosed methods for managing resources and services in a cloud through manipulation of graphical representations of abstractions of resources and services (Jaisinghani, Abstract) while Viact-Blanc disclosed managing resources in cloud using visual tools (Vicat-Blanc, Abstract and Figs. 5, 9-10), which is similar to Jaisinghani’s approach.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        10/5/2022